DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 7/27/2022. Claims 1-18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barczak in view of Kang et al. ("The multi-streamed solid-state drive", Proc. 6th USENIX Workshop Hot Topics Storage File Syst. (HotStorage), pp. 13, 2014., hereinafter Kang).
As per claim 1, Barczak teaches:
A method for data storage, comprising: selecting a stream from a plurality of streams having respective update frequencies, [Barczak teaches multiples streams with differing overwrite frequencies, which correspond to update frequencies: “wherein a third stream ID is associated with one or more third logical regions designated to have overwrites and a fourth stream ID is associated with one or more fourth logical regions designated to have overwrites at a lesser frequency than the one or more third logical regions, wherein the first, second, third, and fourth first stream IDs and logical regions comprise four different individual stream IDs respectively associated with four different individual logical regions;” (claim 16); Barczak also teaches selecting a particular stream: “Turning now to FIG. 1, an embodiment of an electronic processing system 10 may include a processor 11, persistent storage media 12 communicatively coupled to the processor 11, and logic 13 communicatively coupled to the processor 11 to determine a stream classification for an access request to the persistent storage media 12, and assign the access request to a stream based on the stream classification.” (col. 2, lines 33-39)] the update frequency of the selected stream matching an update frequency of to-be-written data; [“In some embodiments, the logic 13 may be further configured to separate a workload into different streams based on a workload characteristic including one or more of a data access pattern and an expected lifetime of the data.” (col. 2, lines 45-49) where the workload’s characteristic, which served as a basis for choosing a stream, includes the update frequency in the claim, which could be characterized as a overwrite frequency from the rejection above or expected lifetime of the data.]; determining a label of the data based on a label of the selected stream, wherein the label of the data indicates one of a plurality of update frequency levels [Barczak also teaches stream ID associated with the streams (col. 6, lines 53-56; claim 1), and, where, since the data can be separated into different streams on the basis of the data’s expected lifetime (update frequency) (col. 2, lines 45-49), a stream ID may also comprise data label, and, where the different update frequencies associated with different streams may correspond to the update frequency levels], and sending a write request for the data to a storage system, the write request comprising the label of the data, so that the storage system performs a write operation for the data based on the stream identified by the label. [“create streams based on the workload characteristics; tag an access request with a stream ID to assign the access request to a stream based on a workload characteristic of the access request,” (claim 16), where the workload is associated with a stream ID, which corresponds to the label in the claim, and the access request, which corresponds to the write request in the claim, is tagged with a stream ID to be directed to the appropriate region.]
While Barczack teaches separately workload into different streams on basis of update frequency levels, it doesn’t explicitly disclose the update frequency levels corresponding to metadata types. However, Kang teaches:
wherein each update frequency level corresponds to a single type of metadata, [Kang teaches a multi-streaming device where a stream may store a set of data with the same lifetime expectancy (update frequency), where each stream has a unique stream ID (stream identifier) (Kang (see attached NPL reference) pages 2-3, section 3.1), where Kang further shows that the different streams may also correspond to different types of metadata (see page 3, fig. 2 illustrating stream 0 used for file system metadata and stream 1 being used for redo/undo log.)] wherein the label of the selected stream comprises a stream identifier, and wherein each one of a plurality of types of metadata corresponds to a different stream identifier; [Kang teaches a multi-streaming device where a stream may store a set of data with the same lifetime expectancy (update frequency), where each stream has a unique stream ID (stream identifier) (Kang (see attached NPL reference) pages 2-3, section 3.1), where Kang further shows that the different stream may also correspond to different type of metadata (see page 3, fig. 2 illustrating stream 0 used for file system metadata and stream 1 being used for redo/undo log.)]
Barczak and Kang are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Barczak and Kang, to modify the disclosures by Barczak to include disclosures by Kang since both Barczak and Kang teach data storage in and data stream assignment. Therefore, it would be applying a known technique (assigning different metadata to different stream IDs on basis of data lifetime) to a known device (memory device with a plurality of stream IDs where data can be assigned to respective stream IDs on basis of their expected lifetime) ready for improvement to yield predictable results (memory device with a plurality of stream IDs where different metadata can be assigned to respective stream IDs on basis of their expected lifetime in order to provide for more granular assignment of different data to their respective streams). MPEP 2143

As per claim 2, Barczak in view of Kang teaches all the limitations of claim 1 as shown above and further teaches:
wherein the data comprises metadata, and selecting the stream from the plurality of streams comprises: selecting the stream based on a type of the metadata, wherein the type of the metadata is associated with an update frequency of the metadata. [Barczak teaches separating workload into different streams on basis of the workload’s life expectancy (col. 2, lines 45-49); Kang teaches a multi-streaming device where a stream may store a set of data with the same lifetime expectancy (update frequency), where each stream has a unique stream ID (stream identifier) (Kang (see attached NPL reference) pages 2-3, section 3.1), where Kang further shows that the different stream may also correspond to different type of metadata (see page 3, fig. 2 illustrating stream 0 used for file system metadata and stream 1 being used for redo/undo log.), where the different metadata types are necessarily associated with the update frequency of the respective streams.]

As per claim 4, Barczak in view of Kang teaches all the limitations of claim 1 as shown above and further teaches: 
wherein the storage system comprises a solid-state storage device. [Barczak teaches the storage device comprising a SSD: “For example, the logic 13 may also be configured to create stream regions to defragment the persistent storage media 12 based on a workload analysis. In some embodiments, the persistent storage media 12 may include a SSD.” (col. 2 lines 49-53)]

As per claim 5, Barczak in view of Kang teaches all the limitations of claim 4 as shown above and further teaches:
wherein the solid-state storage device comprises a fast non-volatile memory (NVMe) solid-state storage device. [Barczak teaches the storage device comprising an NVMe: “Some embodiments may advantageously provide NVMe/SSD stream classification by logical partition regions. For example, some embodiments may be implemented in host software storage drivers that control access to NAND-based SSDs. Some embodiments may be particularly useful for SSDs that include stream technology that enables the host to control data placement on the physical medium (e.g., such as the NVMe streams directive).” (col. 5, lines 40-47)]

As per claim 6, Barczak teaches:
An electronic device, comprising: a processor; and a memory coupled to the processor and comprising instructions stored thereon, wherein when executed by the processor, the instructions cause the electronic device to perform actions comprising: [“Alternatively, or additionally, all or portions of these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device.” (Col. 3, lines 1-24)]
Barczak in view of Kang further teaches:
selecting a stream from a plurality of streams having respective update frequencies, the update frequency of the selected stream matching an update frequency of to-be-written data; determining a label of the data based on a label of the selected stream, wherein the label of the data indicates one of a plurality of update frequency levels, wherein each update U.S. Application No.: frequency level corresponds to a single type of metadata, wherein the label of the selected stream comprises a stream identifier, and wherein each one of a plurality of types of metadata corresponds to a different stream identifier; and sending a write request for the data to a storage system, the write request comprising the label of the data, so that the storage system performs a write operation for the data based on the stream identified by the label. [The rationale in the rejection of claim 1 is herein incorporated]

As per claim 7:
The electronic device of claim 6, wherein the data comprises metadata, and selecting the stream from the plurality of streams comprises: selecting the stream based on a type of the metadata, wherein the type of the metadata is associated with an update frequency of the metadata. [The rationale in the rejection of claim 2 is herein incorporated]

As per claim 9:
The electronic device of claim 6, wherein the storage system comprises a solid-state storage device. [The rationale in the rejection of claim 4 is herein incorporated]

As per claim 10:
The electronic device of claim 9, wherein the solid-state storage device comprises a fast non-volatile memory (NVMe) solid-state storage device. [The rationale in the rejection of claim 5 is herein incorporated]

As per claim 11, Barczak teaches:
A computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data storage; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform [“For example, computer program code to carry out the operations of the components may be written in any combination of one or more operating system (OS) applicable/appropriate programming languages, including an object-oriented programming language such as PYTHON, PERL, JAVA, SMALLTALK, C++, C # or the like and conventional procedural programming languages, such as the “C” programming language or similar programming languages. For example, the persistent storage media 12 or other system memory may store a set of instructions which when executed by the processor 11 cause the system 10 to implement one or more components, features, or aspects of the system 10 (e.g., the logic 13, determining a stream classification for an access request to the persistent storage media, assigning the access request to a stream based on the stream classification, etc.).” (col. 3, lines 8-23)]
Barczak in view of Kang further teaches:
a method of: selecting a stream from a plurality of streams having respective update frequencies, the update frequency of the selected stream matching an update frequency of to-be-written data; determining a label of the data based on a label of the selected stream, wherein the label of the data indicates one of a plurality of update frequency levels, wherein each update U.S. Application No.: frequency level corresponds to a single type of metadata, wherein the label of the selected stream comprises a stream identifier, and wherein each one of a plurality of types of metadata corresponds to a different stream identifier; and sending a write request for the data to a storage system, the write request comprising the label of the data, so that the storage system performs a write operation for the data based on the stream identified by the label. [The rationale in the rejection of claim 1 is herein incorporated.]

As per claim 12:
The computer program of claim 11, wherein the data comprises metadata, and selecting the stream from the plurality of streams comprises: selecting the stream based on a type of the metadata, wherein the type of the metadata is associated with an update frequency of the metadata. [The rationale in the rejection of claim 2 is herein incorporated.]

As per claim 14:
The computer program of claim 11, wherein the storage system comprises a solid-state storage device. [The rationale in the rejection of claim 4 is herein incorporated]

As per claim 15:
The computer program of claim 14, wherein the solid-state storage device comprises a fast non-volatile memory (NVMe) solid-state storage device. [The rationale in the rejection of claim 5 is herein incorporated]

As per claim 16, Barczak in view of Kang teaches all limitation of claim 1 as shown above and further teaches:
wherein each update frequency level has a corresponding stream. [Barczak teaches stream ID associated with the streams (col. 6, lines 53-56; claim 1), and, where, since the data can be separated into different streams on the basis of the data’s expected lifetime (update frequency) (col. 2, lines 45-49), a stream ID may also comprise data label, and, where the different update frequencies associated with different streams may correspond to the update frequency levels, where, since a stream must necessarily exist for a corresponding update frequency to also exist, each update frequency level necessarily has a corresponding stream.]

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barczak in view of Kang in view of Armangau et al. (US 10809932 B1, hereinafter Armangau)
As per claim 3, Barczak in view of Kang teaches all the limitations of claim 2 as shown above and further teaches:
wherein selecting the stream from the plurality of streams comprises: selecting a first stream in the plurality of streams as the stream in response to determination that the type of the metadata is a journal; [Barczak teaches separating workload into different streams on basis of the workload’s life expectancy (col. 2, lines 45-49); Kang teaches a multi-streaming device where a stream may store a set of data with the same lifetime expectancy (update frequency), where each stream has a unique stream ID (stream identifier) (Kang (see attached NPL reference) pages 2-3, section 3.1), where Kang further shows that the different stream may also correspond to different type of metadata (see page 3, fig. 2 illustrating stream 0 used for file system metadata and stream 1 being used for redo/undo log.)]; selecting a second stream in the plurality of streams as the stream in response to determination that the type of the metadata is a virtual block mapping (VBM); [See the rejection above] selecting a third stream in the plurality of streams as the stream in response to determination that the type of the metadata is an indirect block (IB); [See the rejection above]; and and selecting a fourth stream in the plurality of streams as the stream in response to determination that the type of the metadata is a superblock, a bitmap, or a per-block metadata (BMD). [See the rejection above]
While Barczak in view of Kang teaches selecting different streams for different types of metadata, Barczak in view of Kang does not explicitly disclose that the metadata in this configuration corresponds to a journal, VBM, IB, or BMD. However, Armangau discloses:
Armangau teaches:
selecting a first stream in the plurality of streams as the stream in response to determination that the type of the metadata is a journal; [Armangau teaches a journal comprising metadata: “Further, after updating metadata of a file system block of a file upon receiving a request to delete the file system block, a metadata transaction entry is created and stored in a journal such as a file system transaction log. Further, when a shared file system block is deleted by returning a weight for the shared file system block, a metadata transaction entry created in such a case indicates a return weight transaction.” (col. 6, lines 28-35)]; selecting a second stream in the plurality of streams as the stream in response to determination that the type of the metadata is a virtual block mapping (VBM); [Armangau teaches a virtual block mapping comprising metadata: “In response to a request by a client of a storage system to create a snapshot copy of a production file, a virtual block mapping pointer is created that provides a mapping information to a logical block storing data of the file system block of the production file. The file system block includes a pointer pointing back to the metadata of the virtual block mapping pointer. Thus, a new kind of block pointer called virtual block mapping (VBM) pointer enables a migration or re-organization of data blocks to be performed in a non-disruptive fashion that is transparent to a file system manager because pointers to logical data blocks may be changed dynamically without having to change block pointers in inodes and indirect blocks pointing to the data blocks.” (col. 17, lines 21-33)]; selecting a third stream in the plurality of streams as the stream in response to determination that the type of the metadata is an indirect block (IB); [“Further, each replica of a file is represented by a version file that includes an inheritance mechanism enabling metadata (e.g., indirect blocks) and data (e.g., direct data blocks) of the file to be shared across one or more versions of the file.” (col. 2 lines 55-59)]; and selecting a fourth stream in the plurality of streams as the stream in response to determination that the type of the metadata is a superblock, a bitmap, or a per-block metadata (BMD). [Further, when a file system block of a file of a file system is deleted, metadata such as superblock of the file, the size of the file, and a mapping pointer in a parent file system block pointing to the file system block is updated to indicate that the file system block is a free file system block which may be reused. (col. 6 lines 23-28)]
	The disclosures by Barczak, Kang, and Armangau are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Barczak, Kang, and Armangau, to modify the teachings of Barczak in view of Kang to include the teaching of Armangau since both Barczak in view of Kang and Armangau teach data storage. Therefore, it would have been a simple substitution of one type of classification for metadata for (classifying metadata as journal, VBM, IB, and BMD) another type of classification for metadata (classifying metadata as file system metadata and redo/undo log) ready for improvement to provide predictable results (providing for a more versatile paradigm in metadata segregation). MPEP 2143

As per claim 8. The electronic device of claim 7, wherein selecting the stream from the plurality of streams comprises: selecting a first stream in the plurality of streams as the stream in response to determination that the type of the metadata is a journal; selecting a second stream in the plurality of streams as the stream in response to determination that the type of the metadata is a virtual block mapping (VBM); selecting a third stream in the plurality of streams as the stream in response to determination that the type of the metadata is an indirect block (IB); and selecting a fourth stream in the plurality of streams as the stream in response to determination that the type of the metadata is a superblock, a bitmap, or a per-block metadata (BMD). [The rationale in the rejection of claim 3 is herein incorporated]

As per claim 13. The computer program of claim 12, wherein selecting the stream from the plurality of streams comprises: selecting a first stream in the plurality of streams as the stream in response to determination that the type of the metadata is a journal; selecting a second stream in the plurality of streams as the stream in response to determination that the type of the metadata is a virtual block mapping (VBM); selecting a third stream in the plurality of streams as the stream in response to determination that the type of the metadata is an indirect block (IB); and selecting a fourth stream in the plurality of streams as the stream in response to determination that the type of the metadata is a superblock, a bitmap, or a per-block metadata (BMD). [The rationale in the rejection of claim 3 is herein incorporated]

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barczak in view of Kang in view of Choi et al. (US 20180121090 A1, hereinafter Choi) in view of Ishii et al. (US 20190018784 A1, hereinafter Ishii).
As per claim 17, Barczak in view of Kang teaches all the limitations of claim 1 as shown above and further teaches: 
wherein the stream identifier is one of a plurality of stream identifiers; [Kang teaches a multi-streaming device where a stream may store a set of data with the same lifetime expectancy (update frequency), where each stream has a unique stream ID (stream identifier) (Kang (see attached NPL reference) pages 2-3, section 3.1),]
Barczak in view of Kang does not explicitly disclose, but Choi discloses:
wherein a total number streams in the plurality of streams is equal to a total number of streams supported by the storage system; [Choi teaches a configuration comprising a plurality of streams with different IDs for streaming data with different update frequencies from a host (para. 31, lines 1-14); Choi further teaches a configuration where the host can use a number of streams up to the number supported by the memory device (para. 29, lines 1-8; also see para. 23, lines 1-8 showing closing and opening streams to modify the number of streams used)] wherein a total number of stream identifiers in the plurality of stream identifiers is equal to the total number of streams in the plurality of streams; [Choi teaches the streams may be associated with different IDs, where the number of stream IDs would necessarily be equal to the total number of streams (para. 31, lines 1-14; also see para. 29, lines 12-15 showing host selecting streams to close by their IDs, indicating that each stream is associated with its respective ID)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Barczak in view of Kang with Choi’s disclosures directed towards a configuration that allows for modifying the number of streams used, identified by their respective stream IDs, up to the number supported by the storage system. Doing so would allow improved administration of the memory device by providing for improved endurance and performance. (para. 23, line 1- para. 24, line 1-12)
Barczak in view of Kang in view of Choi does not explicitly disclose, but Ishii discloses:
and wherein a total number of update frequency levels in the plurality of update frequency levels is equal to the total number of streams in the plurality of streams. [Ishii teaches a configuration where data regions of a device are sorted by their respective write counts, where the regions are evenly assigned, in the order of their write counts, to available stream IDs (para. 147, line 1 – para. 151, line 6; see para. 151, indicating write count can be used as an approximation of data update frequency), where, in the event a stream ID is assigned to more than one region, the range comprising the write counts of the more than one region may correspond to an update frequency level.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Barczak in view of Kang in view of Choi with Ishii’s disclosures directed towards assignment of respective data regions, based on their update frequency level, to available stream IDs. Doing so would allow improved performance of the stream assignment process by providing for a scheme that may better adapt to changes in data write patterns over time. (Ishii: para. 158, lines 8-13)

As per claim 18, Barczak in view of Kang in view of Choi in view of Ishii teaches all the limitations of claim 17 as shown above and further teaches:
further comprising: classifying individual types of metadata into the plurality of update frequency levels, based on update frequencies of the individual types of metadata, wherein each individual type of metadata is classified into one of the update frequency levels in the plurality of update frequency levels. [Kang teaches a multi-streaming device where a stream may store a set of data with the same lifetime expectancy (update frequency), where each stream has a unique stream ID (stream identifier) (Kang (see attached NPL reference) pages 2-3, section 3.1), where Kang further shows that the different stream may also correspond to different type of metadata (see page 3, fig. 2 illustrating stream 0 used for file system metadata and stream 1 being used for redo/undo log.), where the metadata in Kang being assigned to respective streams may correspond to the metadata being classified to a plurality of update frequency levels.]


Response to Arguments
With respect to the applicant’s arguments directed to references indicated as ‘Tetrick,’ ‘Yin,’ and ‘Singh,’ the arguments have been considered but are moot because the new ground of rejection does not rely on any of the references indicated for any teaching or matter specifically challenged in the argument.
With respect to the argument stating that Barczak does not explicitly disclose the amended limitations of independent claims 1, 6, and 11, the examiner agrees. However, please see the amendment rejection above by Barczak in view of Kang.
With respect to the argument directed to dependent claims on the basis of their dependency on the independent claims, please see the rejections and the responses pertaining to claims 1, 6, and 11 above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu et al. (CN 109976664 A, hereinafter Liu) discloses multiple metadata streams that may correspond to different types of metadata (please see the attached foreign patent document “Liu_CN109976664A” with translations, page 24, last paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135 

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135